 Case 19-20148-rlj7 Doc 12 Filed 05/21/19             Entered 05/21/19 13:44:25       Page 1 of 2



John Massouh, SBN 24026866
SPROUSE SHRADER SMITH PLLC
701 S. Taylor, Suite 500
P.O. Box 15008
Amarillo, Texas 79105-5008
(806) 468-3300; (806) 373-3454 Fax

Attorneys for FirstBank Southwest, N.A.


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

IN RE:                                            §
                                                  §
RICKEY LYNN PATTON and                            §           CASE NO. 19-20148-rlj7
RENA LON PATTON                                   §
                                                  §
Debtors                                           §

                              NOTICE OF APPEARANCE AND
                            REQUEST FOR SERVICE OF PAPERS

         FirstBank Southwest hereby requests that all notices given or required to be given in this

case, and all papers served or required to be served on creditors or parties-in-interest in this case,

be given to and served upon its attorney of record, John Massouh, Sprouse Shrader Smith PLLC,

P.O. Box 15008, Amarillo, Texas 79105. This request includes all notices, copies, and pleadings

referred to in the applicable provisions of the United States Code or in the Bankruptcy Rules,

including without limitation, notices of any orders, motions, demands, complaints, petitions,

pleadings or requests, applications, and any other documents brought before this Court in this

case, whether formal or informal, written or oral, transmitted or conveyed by mail, delivery,

telephone, telegraph, telex, or otherwise.
  Case 19-20148-rlj7 Doc 12 Filed 05/21/19            Entered 05/21/19 13:44:25     Page 2 of 2



                                               Respectfully submitted,

                                               John Massouh, SBN 24026866
                                               John.massouh@sprouselaw.com
                                               SPROUSE SHRADER SMITH PLLC
                                               701 S. Taylor, Suite 500
                                               P.O. Box 15008
                                               Amarillo, Texas 79105-5008
                                               (806) 468-3300; (806) 373-3454 FAX



                                               /s/ John Massouh
                                               John Massouh

                                               Attorneys for FirstBank Southwest, N.A.




                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a copy of the foregoing was served via electronic

and/or U.S. Mail on May 21, 2019 upon all parties entitled to such notice as provided by the

ECF filing system.


                                               /s/ John Massouh
                                               John Massouh
3344.360
1093600_1.docx




                                                  2
